UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 20-2186


In re: EMERALD GRANDE, LLC,

                        Debtor.

------------------------------

PREMIER BANK, INC., as successor by merger to First Bank of Charleston, Inc.,

                        Creditor - Appellant,

                v.

EMERALD GRANDE, LLC,

                        Debtor - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:19-cv-00143-IMK)


Submitted: December 2, 2021                                 Decided: December 22, 2021


Before THACKER and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin W. Barrett, Maggie B. Burrus, BAILEY & GLASSER LLP, Charleston, West
Virginia, for Appellant. Steven L. Thomas, Robert L. Bandy, KAY CASTO & CHANEY
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Premier Bank, Inc., appeals from the district court’s order affirming the bankruptcy

court’s order disallowing a portion of Premier’s proof of claim for attorneys’ fees and

expenses. Premier contends that the bankruptcy court construed the language of its loan

documents too narrowly and that the court erred in determining that it was not entitled to

reimbursement for portions of the claimed attorneys’ fees and expenses.

       “In reviewing the judgment of a district court sitting in review of a bankruptcy court,

we apply the same standard of review that was applied by the district court.” Copley v.

United States, 959 F.3d 118, 121 (4th Cir. 2020). Thus, “we review the bankruptcy court’s

legal conclusions de novo, its factual findings for clear error, and any discretionary

decisions for abuse of discretion.” Id. With these standards in mind, we have reviewed

the record submitted on appeal and the arguments of the parties and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Premier Bank, Inc. v.

Emerald Grande, LLC, No. 1:19-cv-00143-IMK (N.D.W. Va. Sept. 30, 2020).                   We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              3